Citation Nr: 1742724	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 11, 1961 to August 27, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, currently rated as 50 percent disabling and tinnitus rated as 10 percent disabling; the Veteran is also receiving benefits pursuant to 38 U.S.C.A. § 1151 for deep vein thrombosis (DVT) of the right lower extremity rated as 40 percent disabling; DVT of the left lower extremity rated as 40 percent disabling; hemorrhagic cerebrovascular accident (CVA) of the right upper extremity rated as 20 percent disabling; hemorrhagic CVA of the left upper extremity rated as 20 percent disabling; hemorrhagic CVA of the left lower extremity rated as 10 percent disabling; and erectile dysfunction rated as non-compensable; the Veteran was also receiving a total disability rating based on individual unemployability (TDIU) from October 19, 2009 to October 7, 2010, when a 100 percent rating was assigned.  

2.  The Veteran's disabilities prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.




CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, as the Board grants the benefit sought, it is unnecessary to further discuss compliance with the VCAA.

SMC on the Basis of Aid and Attendance

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a)

The Veteran is service-connected for bilateral hearing loss, currently rated as 50 percent disabling and tinnitus rated as 10 percent disabling; the Veteran is also receiving benefits pursuant to 38 U.S.C.A. § 1151 (as if service-connected) for DVT of the right lower extremity rated as 40 percent disabling; DVT of the left lower extremity rated as 40 percent disabling; hemorrhagic CVA of the right upper extremity rated as 20 percent disabling; hemorrhagic CVA of the left upper extremity rated as 20 percent disabling; hemorrhagic CVA of the left lower extremity rated as 10 percent disabling; and erectile dysfunction rated as non-compensable.  The Veteran was also receiving a TDIU from October 19, 2009 to October 7, 2010, when a 100 percent rating was assigned.  

The Board notes that in January 2014, the Board determined that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from taking Acitretin/Soriatane, prescribed by medical staff at the VA Medical Center in Oklahoma City, Oklahoma were met.  The RO implemented that determination, indicating that the Veteran was granted benefits as if service-connected under 38 U.S.C.A. § 1151 for several disabilities related to DVT and a CVA, as previously noted above.  

Turing to the pertinent medical examinations, in December 2012, the Veteran was afforded a VA examination for aid and attendance or housebound status which showed that the Veteran was unable to live without the care of another.  He was unable to cook for himself or to keep himself clean.  He had difficulty with physical activities due to impairment of the upper and lower extremities.  He was unable to take care of his own medications of finances due to confusion from his past CVA.  He also could not see out of his left eye due to the CVA.

In June 2017, the Veteran was afforded another VA examination for aid and attendance or housebound status which reflected the same findings as on the prior examination.  It was noted that the Veteran left his home approximately twice a week with the assistance of his spouse.  

It appears that the RO denied the claim for aid and attendance benefits based on impairment caused only by service-connected hearing loss and tinnitus while the claim under 38 U.S.C.A. § 1151 was appealed to the Board.  However, the hearing loss and tinnitus disabilities combined with the additional DVT and CVA disabilities necessitate the need for aid and attendance assistance.  It is clear that due to the DVT and CVA disabilities, the Veteran meets criterion (4) for aid and attendance benefits: an inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  The Board is satisfied that the impairment from the Veteran's service-connected and disabilities under 38 U.S.C.A. § 1151 satisfy the criteria for entitlement to SMC based on the need for the regular aid and attendance of another person.  The grant of SMC at the aid and attendance rate renders the question of entitlement to SMC on account of being housebound moot as it is the greater benefits.


ORDER

Entitlement to SMC on the basis of aid and attendance criteria is granted.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


